                                                                                              2/5/2020
                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                  HARRISONBURG DIVISION                                     s/ J. Vasquez

 PRIMETIME VACATION RENTALS, LLC, and                    )
 CHRISTOPHER GITTENS, Manager,                           )
                                                         )
                Plaintiffs,                              )
                                                         )      Civil Action No.: 5:19-cv-0092
 v.                                                      )
                                                         )      By: Elizabeth K. Dillon
 MICHAEL FALLS, CHARLOTTE FALLS,                         )          United States District Judge
 MANDRED HENRY, WENDY HUNTER, AND                        )
 BLACK CORPORATIONS I–V,                                 )
                                                         )
                Defendants.

                                    MEMORANDUM OPINION

       On December 13, 2019, the court issued an order to show cause directing plaintiffs

Primetime Vacation Specials, LLC and Christopher Gittens (“Primetime” and “Gittens”) to remedy

various jurisdictional deficiencies in their complaint. The court also ordered the response to be

made by counsel because plaintiffs “lack standing to appear pro se in this matter.” (Dkt. No. 4.)

The court set a deadline of fourteen days, which the court extended to the end of January 2020 in an

oral order. (Dkt. No. 7.) Failure to correct these issues, the court warned, would result in dismissal.

(Dkt. No. 4.)

       Now before the court is plaintiffs’ motion to place this matter on the “inactive” calendar to

“allow plaintiff to properly address all of the items required by the Order to Show Cause and seek

local counsel.” (Dkt. No. 8.) The court does not have an “inactive” calendar, and even if it did, the

remedy for a lack of subject matter jurisdiction is not an indefinite stay. Plaintiffs have failed to

comply with the order to show cause why this case should not be dismissed for lack of subject

matter jurisdiction. Neither have they appeared by counsel, as ordered by the court. Consistent
with that order, this matter must be dismissed for lack of subject matter jurisdiction and because

plaintiffs cannot proceed pro se in this matter.

       Entered: February 5, 2020.



                                              /s/ Elizabeth K. Dillon
                                              Elizabeth K. Dillon
                                              United States District Judge




                                                   2
